TUCKETT, Justice:
We granted a rehearing in this case to reconsider the question of whether or not in the first opinion of the court we had misconstrued the pertinent statute. After a careful re-examination of the problem we adhere to the court’s first opinion.
The first opinion may have resulted in some confusion inasmuch as the opinion attempted to make certain distinctions between commercial and industrial consumption. We need not be concerned with whether or not the plaintiff’s business is industrial but only if it is in fact commercial.
 The terms “commerce” and “commercial” are very broad indeed. As Chief Justice Marshall observed in the case of Gibbons v. Ogden,1 decided in 1824: “Nothing is more complex than commerce; and in such an age as this, no words embraced a wider field than commercial regulation.” Since that time a large body of statutory and case law has grown under the commerce clause of the federal constitution. The words “commerce” and “commercial” have been defined in a great number of cases. The term “commerce” includes the transportation of persons and property by land, water and air.2 It necessarily follows that fuel oil used in the operation of the plaintiff’s locomotives is a commercial use.
This case is remanded in accordance with our original opinion. No costs awarded.
CROCKETT, C. J., and ELLETT, J., concur.

. 0 Wheat 1, 6 L.Ed. 23.


. 15 Am.Jur.2d, p. 632.